UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-6789


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MICHAEL ANGELO LOISEAU, a/k/a Malik, a/k/a Michael Wright,

                   Defendant - Appellant.



                                     No. 18-7309


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MICHAEL ANGELO LOISEAU, a/k/a Malik, a/k/a Michael Wright,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:97-cr-00344-REP-1; 3:16-cv-
00866-REP)


Submitted: December 18, 2018                             Decided: December 21, 2018
Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Angelo Loiseau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Michael Angelo Loiseau seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion, which related to the

judgment imposed upon the revocation of Loiseau’s federal supervised release, and the

court’s subsequent order denying Loiseau’s Fed. R. Civ. P. 59(e) motion to alter or

amend judgment. The orders are not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Loiseau has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeals.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED

                                             3